Citation Nr: 1728123	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-06 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to payment of attorney's fees for services provided to the Veteran in pursuit of a September 2011 award of compensation benefits.


REPRESENTATION

Veteran represented by: Paralyzed Veterans of America, Inc.	


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969. The Appellant in this case is the Veteran's former accredited attorney representative before VA.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 administrative decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO), denying the Appellant entitlement to $85,942.43 in attorney's fees related to a September 2011 Board decision granting the Veteran's claim of entitlement to service connection for a disease of the central nervous system with spastic paraparesis (hereinafter cerebral palsy).

The Board notes that the May 2017 argument submitted by the Veteran's current representative, Paralyzed Veterans of America, Inc. (PVA), is not considered evidence pursuant to 38 C.F.R. § 20.1304(d), because it does not affect payment, or potential payment, of the benefit sought. Accordingly, notice of the argument and a 60 day period for rebuttal is not necessary.

The Board notes that the Veteran's claims as appealed in a September 2016 substantive appeal are separate from the current matter and will not be considered at this time. 


FINDINGS OF FACT

1. The notice of disagreement (NOD) for the Veteran's claim of service connection for a disease of the central nervous system was filed in December 1976. 

2. A September 2011 Board decision granted the Veteran's claim for service connection for cerebral palsy, which resulted in the payment of retroactive compensation benefits to the Veteran.

3. The Veteran first retained the Appellant in October 2011.

4. The Apellant provided no services to the Veteran in connection with the Veteran's claim of service connection for cerebral palsy. 


CONCLUSIONS OF LAW

Entitlement to payment of attorney's fees for services provided in connection with a September 2011 award of compensation benefits is established; however, because the Appellant did not provide any services to the Veteran in connection with this award, the amount of the payment to which the Appellant is entitled is zero. 38 U.S.C.A. §§ 5903, 5904 (West 2014); 38 C.F.R. § 14.636 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). However, those duties do not apply to cases where the claimant is not seeking benefits but is instead seeking a decision regarding how benefits will be distributed. See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006). The Board finds that no further action is necessary under VA's duties to notify and assist.




II. Entitlement to Attorney's Fees

a. Legal Criteria

As a preliminary matter, the regulations regarding attorney fee agreements were amended in May 2008. The amended regulations are applicable to the claim on appeal, because the fee agreement at issue was signed in October 2011. See 73 Fed. Reg. 29,852, 29,866 (May 22, 2008) ("The new regulations apply to fee agreements entered on or after June 23, 2008. They do not apply to fee agreements entered before June 23, 2008."). Accordingly, the prior regulations applicable to fee agreements do not apply and are not addressed in this decision. 

Only accredited agents and attorneys may receive fees from Veterans for their services provided in connection with representation. 38 C.F.R. § 14.636(b).

Under 38 C.F.R. § 14.636(c)(2), for cases in which the NOD was filed on or before June 19, 2007, agents and attorneys may charge fees "only for services provided" after the following conditions have been met: (i) a final decision was promulgated by the Board with respect to the issue involved in the appeal; and (ii) the agent or attorney was retained not later than one year following the date that the Board decision was promulgated. 38 C.F.R. § 14.636(c)(2) (emphasis added). The second condition will be considered to have been met with respect to all successor agents or attorneys acting in the continuous prosecution of the same matter if a predecessor was retained within the required time period. 38 C.F.R. § 14.636(c)(2)(ii).

b. Facts

As provided in his substantive appeal, the Appellant argues that (1) "the only criteria [under 38 C.F.R. § 14.636(c)(2)] are that the attorney provided representation and that the Board had issued a final decision and that the attorney was retained within a year thereafter. These criteria were met."; (2) the Veteran was presumptively aware of the Board's September 2011 decision and hired the Appellant nevertheless; (3) the "downstream" issues of effective date and the disability rating "required" representation by the Appellant; and (4) the RO "cited no evidence that [he] provided no representation for which [he] would be entitled to charge a fee."

The Veteran argues that there is no evidence of record indicating that the Appellant aided in obtaining service connection for cerebral palsy and, therefore, the claim for attorney's fees must be denied pursuant to 38 C.F.R. § 14.636(c)(2).

The facts in this matter are not materially disputed. ,VA denied service connection for cerebral palsy in January 1976. Subsequently, the Veteran filed a December 1976 NOD, which was not recognized by VA as such until a May 2010 Board remand. 

A September 2011 Board decision granted service connection for cerebral palsy, which resulted in the payment of retroactive compensation benefits to the Veteran. The Board's grant was carried out by the RO in a July 2012 rating decision, which recharacterized the Board's grant and awarded two separate claims for cerebral palsy with spasticity of the right and left lower extremities, each with an effective date of July 21, 1975. (The Veteran, through Appellant's later representation, filed a NOD and substantive appeal, and those claims are currently on appeal.)

The Appellant and the Veteran executed an Appointment of Individual as Claimant's Representation (VA Form 21-22a) and an attorney direct-pay fee agreement in October 2011. November 2011 correspondence from the Appellant mentions only a "[r]equest to reopen claims," accompanied by the Veteran's statement requesting to reopen claims for service connection for a heart condition, posttraumatic stress disorder, tinnitus, and a traumatic brain disorder.

The Veteran replaced the Appellant with PVA via a November 2011 Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22), which was received by VA in December 2011. 

The Veteran re-appointed the Appellant as his representative in October 2012, and a simultaneous direct-pay fee agreement was executed on the same day. A third direct-pay fee agreement was executed in November 2012. 

The Veteran re-appointed his current representative, PVA, on March 19, 2015, and the VA Form 21-22 was received by VA soon after. (Afterwards, the Appellant continued to submit correspondence to VA on behalf of the Veteran, notably a September 2016 substantive appeal, but his authority, or lack thereof, after March 2015 is not determinative to the outcome of this decision.)

c. Analysis

i. Entitlement to fees

Assuming the October 2011 fee agreement is valid, it is not disputed that 38 C.F.R. § 14.636(c)(2) is applicable to the matter at hand, because the relevant NOD was filed in December 1976. The Appellant is correct that the regulation requires that there be a final decision promulgated by the Board and that the agent or attorney be retained not later than one year following the date of that Board decision. 

It is not disputed by the parties that the Board's September 2011 decision is final pursuant to 38 C.F.R. § 20.1100. While the decision was subject to review by the Court of Appeals for Veterans Claims, its finality was not disturbed. 38 C.F.R. § 20.1100(b). Thus, in this case, a final decision was promulgated by the Board with respect to the issue involved in the appeal. Likewise, there is no dispute that the Appellant was retained in October 2011, well within one year of the Board decision. Accordingly, both elements for establishing basic entitlement to attorney's fees pursuant to the October 2011 fee agreement under 38 C.F.R. § 14.636(c)(2) are met.

ii. Fees awarded

Having fulfilled the basic conditions of 38 C.F.R. § 14.636(c)(2), the next determination is the amount of fees to which the Appellant is entitled. The Appellant's argument ignores the regulation's clear and unambiguous language that an attorney who fulfills the requirements of the regulation may charge fees "only for services provided[.]" See Gordon v. Nicholson, 21 Vet. App. 270, 276 (2007) ("A fundamental canon of statutory construction is that when interpreting a statute, the words of a statute are given their ordinary, contemporary, common meaning." (internal quotations omitted)); see also Smith v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) (holding that the canons of statutory construction apply to regulations as well as statutes). 

The Board finds significance in the word "only," which emphasizes that an agent or attorney can charge fees only for services he or she has provided, and, consequently, may not charge fees if services were not provided. See Roper v. Nicholson, 20 Vet. App. 173, 178 (2006) (providing that the VA statutory and regulatory scheme should be construed so that effect is given to all its provisions, so that no part will be inoperative or superfluous, void or insignificant); see also Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000). 

Moreover, the Board notes the regulatory language of "for services provided" rather than "for representation provided," as stated in 38 C.F.R. § 14.636(c)(1) for claims with a NOD filed on or after June 20, 2007; if interpreting 38 C.F.R. § 14.636(c)(2) in the context of its regulatory scheme, the different language confirms that it requires actual service (i.e., work), rather than merely representation. See Smith, 35 F.3d at 1522-23 ("The Supreme Court has cautioned over and over again in expounding a statute, we must not be guided by a single sentence or member of a sentence, but [should] look to the provisions of the whole law . . . ." (internal quotations omitted)).

While the Board finds that the regulatory language is clear and unambiguous, it notes that any other interpretation of "only for services provided" can-and in this case would-result in unjustly divesting a Veteran of compensation benefits in favor of an agent or attorney who was not even appointed during the pursuit of those benefits. While the Board is aware of and grateful for the important contribution that attorneys make to the veterans benefits system, such an interpretation would result in a windfall to the agent or attorney and would unduly restrict a Veteran's freedom to seek new representation within a year of a Board decision. 

There is no evidence in the record that the Appellant assisted the Veteran with his claim for service connection for cerebral palsy prior to the September 2011 Board decision or within the approximate one month period the Appellant provided representation pursuant to the October 2011 VA Form 21-22a and fee agreement. The Appellant has not provided argument or evidence to the contrary. Further, the November 2011 correspondence from the Appellant only references reopening other claims; there was no action or argument by the Appellant related to the September 2011 Board grant. Accordingly, the Board finds that the Appellant provided no services to the Veteran in connection with his claim for service connection for cerebral palsy. Consequently, he may not be compensated from this award.

The Board will now specifically address each of the Appellant's arguments in the context of whether he should be awarded fees. First, the Appellant argued, without citing support, that he only need to have provided "representation[.]" As discussed above, however, the 38 C.F.R. § 14.636(c)(2) requires "services," not merely "representation." As discussed above, the record demonstrates that he did not provide services to the Veteran in pursuit of a grant of service connection for cerebral palsy. 

The Appellant's second argument appears to be directed at the Veteran's presumptive regulatory knowledge of 38 C.F.R. § 14.636(c)(2) when he hired the Appellant. If the Veteran was presumed to have knowledge, then the Appellant is correct that the regulation still applies. However, the Board finds that the Veteran's knowledge, or lack thereof, is not contemplated in the regulation; thus, the Board does not need to consider it in its analysis. Nonetheless, the Veteran's knowledge would not be determinative to the issue at hand, because it does not negate the fact that the Appellant provided no services in the Veteran's pursuit of the September 2011 Board grant of service connection for a disease of the central nervous system. 

Regarding the Appellant's third argument, the Board does not dispute that the Appellant provided "downstream" services for the Veteran's appeal after the grant of service connection. The Board notes that the Appellant's initial representation was terminated in December 2011; he was reappointed in October 2012, which is one year beyond the September 2011 Board decision. Thus, any services provided pursuant to the October 2012 agreement do not satisfy 38 C.F.R. § 14.636(c)(2). It was during this subsequent representation that the Appellant began assisting the Veteran with the "downstream" claims related to his central nervous system disease: the NOD for the RO's disability ratings was filed in February 2014. Accordingly, the Appellant's later services still do not negate the fact that he provided no services in connection with the Veteran's claim for service connection for cerebral palsy during his short period of representation after October 2011, which is the only representation after the September 2011 Board decision that satisfies 38 C.F.R. § 14.636(c)(2). 

The Board notes that the Appellant does not have "continuous prosecution" pursuant to 38 C.F.R. § 14.636(c)(2)(ii). The unambiguous language requires continuous (i.e., unbroken) prosecution by agents or attorneys ("This condition will be considered to have been met with respect to all successor agents or attorneys..."). Appellant's initial and subsequent representation was interrupted by PVA, a veteran service organization, which is neither an agent nor an attorney and cannot be awarded fees. See 38 C.F.R. § 14.636(b). Thus, the Appellant may not charge fees for services based on a "continuous prosecution" theory. And even if he could charge fees based on that theory, the fact remains that he provided no services in connection with the Board's September 2011 decision granting service connection.

Furthermore, VA regulations treat grants of service connection as separate from grants of increased evaluations when awarding attorneys' fees. Pursuant to 38 C.F.R. § 14.636(h)(3)(i), an agent or attorney can be awarded fees based on a grant of service connection, but a separate fee award will be provided if there is an increased evaluation that is subsequently granted as a result of an appeal and the agent or attorney represented the claimant in that phase of the claim. Here, once again, the Appellant only provided services during one phase of the claim: the appeal after the Board's grant of service connection. If other regulatory requirements are fulfilled, the Appellant may be entitled for fees for services provided for the Veteran's claim during this second phase.

Finally, the Appellant's fourth argument focuses on the RO's reasons and bases provided on the February 2013 administrative decision. The Board has considered the record de novo and notes, again, the Appellant may charge a fee "only for services provided" pursuant to 38 C.F.R. § 14.636(c)(2). For the reasons stated above, the evidence does not show that the Appellant provided services in connection with the Board's September 2011 decision granting service connection for cerebral palsy.

[The Board notes that the above analysis assumes that the October 2011 fee agreement is valid. However, the agreement does not include the applicable VA file number, as required by 38 C.F.R. § 14.636(g)(1)(iv). Although the Veteran's Social Security Number is noted, the claims file number is not. Accordingly, the October 2011 fee agreement may arguably be invalid and, as such, might not be a bases for entitlement to compensation in any case.]

Consequently, although the Appellant may be entitled to charge fees for services provided under 38 C.F.R. § 14.636(c)(2), the Board finds that he did not, in fact, provide services to the Veteran in pursuit of the September 2011 award of service connection for cerebral palsy and, consequently, may not be paid from that award.  Thus, the Appellant is to be awarded no attorney fees.


ORDER

Entitlement is granted to attorney's fees for services provided in pursuit of a September 2011 grant of service-connected benefits, in the amount of zero dollars.




____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


